DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7, 8, 16 and 17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 15, 2021.  As a note, the examiner appreciates applicant correcting the typo in the Restriction Requirement.  As correctly pointed out by applicant, claims 1-3, 9-12, and 18-20 are generic, rather than claims 1-3, 9-12 and 17-20, which the examiner wrote in error.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “25” has been used to designate both a sea floor and some other interface (on the right of Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 USC 102(b)(2)(C) for any potential 35 USC 102(a)(2) prior art against the later invention.
Claims 1-3, 10-12, 19 and 20 are rejected under 35 USC 103 as being unpatentable over Holderman et al. (US 9,151,143 B2) (“Holderman”), alone.
Referring to claim 1: Holderman teaches a lower completion assembly, comprising:
a tubular 102 comprising:
an interior passageway 102a defined by an internal surface of the tubular; and
a port 108 extending between an external surface of the tubular and the internal surface of the tubular;
wherein the port is defined by a first surface 110a that extends between the internal surface and the external surface; and
an inflow control device 112, 116 that is coupled to the external surface of the tubular and that comprises a fluid exit that is adjacent the port;
wherein the lower completion assembly has a first configuration and a second configuration;
wherein, when in the first configuration:
a dissolvable plug 110 extends across the fluid exit to fluidically isolate the fluid exit from the interior passageway; and
a gap 110c is defined; and
wherein, when in the second configuration, the dissolvable plug does not extend across the fluid exit and the fluid exit is in fluid communication with the interior passageway (column 9, line 41 - column 10, line 28).
Holderman does not specifically teach a gap is defined adjacent the first surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug taught by Holderman to have a 
Referring to claim 11: Holderman teaches a method, comprising:
positioning a lower completion assembly within a wellbore 12 of a well to define an annulus between an external surface of the lower completion assembly and an internal surface of the wellbore (FIG. 1; column 5, lines 23-27), wherein the lower completion assembly comprises, when in a first configuration:
a tubular 102 comprising:
an interior passageway 102a defined by an internal surface of the tubular; and
a port 108 extending between an external surface of the tubular and the internal surface of the tubular;
wherein the port is defined by a first surface 110a that extends between the internal surface and the external surface;
an inflow control device 112, 116 that is coupled to the external surface of the tubular and that comprises a fluid exit that is adjacent the port; and
a dissolvable plug 110 that extends across the fluid exit to fluidically isolate the fluid exit from the interior passageway; and
wherein a gap 110c is defined; and
(negatively) pressurizing, while the lower completion assembly is in the first configuration, the interior passageway of the tubular to a pressure (column 9, lines 45-50); and

Holderman does not specifically teach a gap is defined adjacent the first surface.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug taught by Holderman to have a gap adjacent the first surface in order to allow for an increased surface area for contact with fluid to increase the dissolution rate (column 6, lines 4-8).
Referring to claim 2: Holderman teaches, when in the first configuration, the dissolvable plug is configured to maintain a pressure within the interior passageway (column 6, lines 12-16).
Referring to claims 3 and 12: While Holderman teaches packers 22, Holderman does not specifically teach the pressure is greater than or equal to a pressure associated with setting a packer.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pressure taught by Holderman to be greater than or equal to a pressure associated with setting a packer since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Referring to claims 10 and 19: Holderman does not specifically teach the shape of the gap, therefore Holderman does not specifically teach, when in the first configuration, the gap extends from the internal surface of the tubular to the external surface of the tubular.  It would have been obvious to one of ordinary skill in the art In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Referring to claim 20: Holderman teaches dissolving the dissolvable plug to place the annulus in fluid communication with the interior passageway comprises exposing the dissolvable plug to a downhole fluid (column 10, lines 2-12).
Allowable Subject Matter
Claims 4-6, 9, 13-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dusterhoft et al. (US 2010/0051270 A1) and Dusterhoft et al. (US 8,499,827 B2) also teach similar downhole assemblies comprising inflow control devices with a dissolvable component.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A LOIKITH whose telephone number is (571)270-7822.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        


27 May 2021